     Case 2:19-cv-12272-GGG-DMD Document 18 Filed 01/28/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

RUFUS JOHNSON, ET AL.                                                     CIVIL ACTION

VERSUS                                                                    NO. 19-12272

NEW ORLEANS CITY                                                          SECTION “T” (3)

                                           ORDER

       Given that this Court does not yet have a signed consent form from both parties and out of

an abundance of caution,

       IT IS ORDERED that the City’s Motion to Dismiss Pursuant to F.R.C.P. 12(b)(1) and

12(b)(6) [Doc. #13] is RESET FOR ORAL HEARING before the undersigned Magistrate Judge

on Wednesday, February 5, 2020 at 11:00 a.m. in Courtroom B305 at 500 Poydras St. (Hale

Boggs Federal Bldg.), New Orleans, Louisiana. Any memorandum in opposition and any reply

memorandum shall be filed in accordance with the Local Rules of this Court.

       New Orleans, Louisiana, this 28th day of January, 2020.




                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE
